department of the treasury internal_revenue_service washington d c government entities division oct fel rata uics legend taxpayer a taxpayer b ira x tra y ira z date date date date sum i company m company n dear this is in response to the request for letter_ruling submitted on your behalf by your authorized representative as supplemented by correspondence dated page in which you through your authorized representative request a series of letter rulings relating to the transaction described below the following facts and representations support your ruling_request taxpayer a whose date of birth was date died on date as of the date of her death taxpayer a maintained ira x with company m taxpayer b taxpayer a’s son was the named beneficiary of ira x the date of death value of ira x was sum on date taxpayer b transferred a portion of the sum value in ira x to ira y an individual_retirement_arrangement maintained with company n documentation submitted with your ruling requests indicates that ira y was designated a beneficiary ira to be maintained for the benefit of taxpayer b on date taxpayer b transferred the remaining portion of the sum value in ira x to ira z an individual_retirement_arrangement maintained with company m your authorized representative has asserted on your behalf that company m has advised taxpayer b that ira z will be maintained as an ira in the name of taxpayer a for the benefit of taxpayer b in accordance with the guidance referenced below company m and company n have assured taxpayer b that they either have or will take all necessary steps to insure that the transactions described above do not result in their being treated as taxable_distributions to taxpayer b with that regard companies m and n either have insured or will insure that form 1099s are not issued which treat the transactions as taxable_distributions based on the above facts and representations you through your authorized representative request the following letter rulings that the transactions described above through which sum was transferred from ira x to iras y and z constitute transfers as that term is used in revrul_78_406 that the transactions described above did not constitute taxable_distributions when they occurred that the first transaction described above resulted in ira y retaining its status as an ira maintained in the name of taxpayer a for the benefit of taxpayer b and page that the second transaction described above resulted in ira z retaining its status as an ira maintained in the name of taxpayer a for the benefit of taxpayer b with respect to your ruling requests code sec_408 provides in general that except as otherwise provided in code sec_408 amounts distributed from an ira are taxed to the distributee in accordance with the rules provided under sec_72 code sec_408 provides in general that paragraph d which governs rollover_contributions of distributions made from iras does not apply to any amount described in subparagraph a ira_distributions received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in that subparagraph from an ira that was not includible in his gross_income because of the application of paragraph d code sec_408 provides in general that the rollover rules of code sec_408 shail not apply to inherited iras code sec_408gi provides that an inherited ira is an ira acquired by an individual other than a surviving_spouse by reason of the death of another individual ira owner revrul_78_406 1978_2_cb_157 provides in general that the direct transfer of funds from one ira trustee to another ira trustee does not result in such funds being treated as paid or distributed to the participant and such transfer is not a rollover_contribution the revenue_ruling states that this conclusion would apply whether the bank trustee initiates or the ira participant directs the transfer of funds revrul_78_406 is applicable if the trustee to trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary revproc_89_52 1989_2_cb_632 provides guidance with respect to iras maintained for the benefit of non-spouse beneficiaries of deceased ira holders as noted above taxpayer b the named beneficiary of taxpayer a’s ira x transferred by means of trustee-to-trustee transfers hi sec_50 interest in taxpayer a’s ira x to other iras set up and maintained in the name of taxpayer a for the benefit of taxpayer b the service believes that said transfers were in accordance with the guidelines found in revrul_78_406 and complied with the requirements of revproc_89_52 additionally since taxpayer b’s actions were in compliance with the requirements of revrul_78_406 they did not constitute distributions as that term is page defined in code sec_408 d b and c do not affect taxpayer b’s actions thus the limitations described in code sections thus with respect to your ruling requests the service concludes as follows that the transactions described above through which sum was transferred from ira x to iras y and z constitute transfers as that term is used in revrul_78_406 that the transactions described above did not constitute taxable_distributions when they occurred that the first transaction described above resulted in ira y retaining its status as an ira maintained in the name of taxpayer a for the benefit of taxpayer b and that the second transaction described above resulted in ira z retaining its status as an ira maintained in the name of taxpayer a for the benefit of taxpayer b this ruling letter assumes that ira x has met the requirements of code sec_408 at all times relevant thereto it also assumes that the transferee iras which were set up and maintained in the name of taxpayer a for the benefit of taxpayer b either has or will also meet the requirements of code sec_408 this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this letter_ruling is authorized by of this group who can be reached at page pursuant to a power_of_attorney on file in this office the original of this letter_ruling is being sent to your authorized representative sincerely yours twa b bom frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
